Eccukston, J.,
delivered the opinion of this court.
This appeal is from a decision of the Circuit Court for Charles county, refusing to order a writ of habere facias possessionem.
On the 26th of September 1846, in a magistrates court, for Charles county, Edward Turner recovered a judgment against Warren S. Waters, for $75.50, with interest, and costs. The judgment was filed in Charles county court, and a fieri facias issued thereon, directed to the- sheriff of the county, which writ he returned, thus endorsed:
“Land called Old Blanford and Charity, as laid in schedule, offered and sold the 16lh February 1847, to Edward Turner, for $100, and thirty-three dollars and thirty-three aud a-third cents thereof, applied in part of the within fi. fa.”
The schedule referred to is the following:
“We the subscribers, being duly summoned and sworn by the sheriff of Charles county, to value and appraise the goods and chattels, lands and tenements of Warren S. Waters, taken at, the suit of Edward Turner, as follows, to wit: 191 ames of land, known by the name of Old Blanford aud Charity, lying near Hughesviile, in said county. Appraised at, $500.73.”
On the 19th of July 1847, Turner, as purchaser, made a motion for a rule upon John Williams as tenant in possession, and upon Leonard S. Robey as claimant of tbe land, to show cause why the writ of habere facias possessionem should not issue to put Turner in possession of the land.
On the 4th of August following the court laid the rule;, which being duly served, W'illiams and Robey appeared, by counsel, aud filed reasons why the writ should not issue.
The cause was afterwards regularly continued, until May-term 1856, when Margaret Turner aud Robert S. Reeder, by *64their attorney, came into court, suggesting the decease of Edward Turner, and that letters of administration on his estate had been duly granted to them. After which the case was continued from term to term, until May term 1858, when the court discharged the rule.
(Decided July 1st, 1859.)
Prom this decision the administrators of Turner appealed.
,. Turner’s right to claim the writ of habere was, necessarily, based upon the hypothesis that he purchased the land. Admitting he was the purchaser, and, as such, was entitled to the writ, nevertheless, his right did not, after his decease, devolve upon his administrators. They, therefore possessing no rights which could be injured by the refusal to order the writ, could not appeal.
This view of the case dispenses with the necessity for considering other subjects referred to in argument.

Appeal dismissed.